In an action to foreclose a mortgage, defendants Michele and Carmela Grasso appeal from a judgment of the Supreme Court, Westchester County, dated April 11, 1979, which after a nonjury trial, was in favor of plaintiff in the sum of $18,493.08. Judgment modified, by deleting therefrom the amount of $18,493.08. As so modified, judgment affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Westchester County, to recompute the amount of the judgment in light of computation errors that appear in the judgment and an order of the same court, dated June 12, 1979, which deleted $1,500 from the judgment. The judgment of $18,493.08 was a miscalculation. The proper amount of the judgment should be $18,276.12 plus interest from the date of the findings of fact to the date of the judgment (March 20, 1979 to April 11, 1979), less the attorneys’ fees of $1,500 excluded by Mr. Justice Dachenhausen’s order dated June 12, 1979. Mangano, J. P., Rabin, Gulotta and Cohalan, JJ., concur.